Case 1:17-cv-02944-RPK-CLP Document 90 Filed 06/26/19 Page 1 of 2 PagelD #: 412

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TRAVIS HAYWARD, on behalf of himself, Case No. 17 CV 2944
and others similarly situated, (ILG)(CLP)
Plaintiff, NOTICE OF
-against- APPEAL

IBI ARMORED SERVICES, INC., and
MICHAEL SHIELDS,

Defendants.

 

Plaintiff, Travis Hayward, and opt-in plaintiffs (collectively, “Plaintiffs”), by their
attorneys, Cilenti & Cooper, PLLC, hereby appeal to the United States Court of Appeals
for the Second Circuit, from a judgment of the District Court for the Eastern District of
New York, dated June 24, 2019 (Exhibit “A”). Plaintiffs appeal from each and every part
of the judgment that is adverse to them.

Dated: New York, New York
June 26, 2019

Respectfully submitted,

CILENTI R, PLLC

   

 

Peter H. Cooper (PHC 4714)
Attorneys for Plaintiffs
708 Third Avenue — 6" Floor
New York, NY 10017
T. (212) 209-3933
F, (212) 209-7102
E-mail: pcooper@jcpclaw.com
Case 1:17-cv-02944-RPK-CLP Document 90 Filed 06/26/19 Page 2 of 2 PagelD #: 413

To: Dove A.E. Burns, Esq.
Stacey L. Pitcher, Esq.
OBERMAYER REBMANN
MAXWELL & HIPPEL LLP
Attorneys for Defendants
360 Lexington Avenue — 13" Floor
New York, NY 10017
Telephone (646) 656-0513
Facsimile (215) 665-3165
